     DANIEL RODRIGUEZ, ESQ., SBN 096625
1    JOEL T. ANDREESEN, ESQ. SBN 152254
     DANIEL TUREK, ESQ. 318797
2    RODRIGUEZ & ASSOCIATES,
     A PROFESSIONAL LAW CORPORATION
3    2020 EYE STREET
     BAKERSFIELD, CA 93301
4    PHONE (661) 323-1400 FAX (661) 323-0132
5    Attorneys for Plaintiff
     JOHNNY GRIFFIN
6

7
     Stephanie L. Quinn (SBN 216655)
8    Mariel Covarrubias (SBN 274784)
     MURPHY, CAMPBELL, ALLISTON & QUINN
9    8801 Folsom Boulevard, Suite 230
     Sacramento, CA 95826
10   Phone: (916) 400-2300
     Fax: (916) 400-2311
11   squinn@murphycampbell.com
     mcovarrubias@murphycampbell.com
12
     Attorneys for Defendant
13   UNION PACIFIC RAILROAD COMPANY
14

15

16                      IN THE UNITED STATES DISTRICT COURT
17                   FOR THE EASTERN DISTRICT OF CALIFORNIA
18
     JOHNNY GRIFFIN                   )                Case No.: 1:17-cv-00384-LJO-JLT
19                                    )
                       Plaintiff,     )
20                                    )                JOINT STIPULATION REGARDING
     vs.                              )                CONTINUANCE OF TRIAL AND
21                                    )                RELATED DATES; [PROPOSED]
                                      )                ORDER
22
     UNION PACIFIC RAILROAD COMPANY, ))                (Doc. 53)
23   and DOES 1 through 10, inclusive )
                                      )
24                                    )
                       Defendants.    )
25                                    )
26

27   Plaintiff JOHNNY GRIFFIN and Defendant UNION PACIFIC RAILROAD COMPANY
28   by and through respective counsel, hereby submit the following stipulation to continue trial


                   JOINT STIPULATION REGARDING CONTINUANCE OF TRIAL AND RELATED DATES
                                                   -1-
1    and related dates. After meeting and conferring, the parties hereby stipulate to the
2    following:
3

4          1.     Trial date of January 28, 2019 at 8:30 a.m., pursuant to section D of the
5                 Pretrial Order (DOC 33), be vacated and continued to February 12, 2019 at
6                 8:30 a.m.;
7          2.     January 11, 2019 date to submit final lists of respective exhibits, pursuant to
8                 section M.2. of the Pretrial Order (DOC 33), be vacated and continued to
9                 January 25, 2019;
10         3.     January 25, 2019 date to submit all pre-marked trial exhibits to the courtroom
11                deputy, pursuant to section M.3. of the Pretrial Order (DOC 33), be vacated
12                and continued to February 8, 2019;
13         4.     January 11, 2019 date to submit trial briefs, pursuant to section N of the
14                Pretrial Order (DOC 33), be vacated and continued to January 25, 2019;
15         5.     January 11, 2019 date to submit proposed jury voir dire, pursuant to section
16                U of the Pretrial Order (DOC 33), be vacated and continued to January 25,
17                2019;
18         6.     January 11, 2019 date to submit jury instructions and verdict form, pursuant
19                to section V of the Pretrial Order (DOC 33), be vacated and continued to
20                January 25, 2019;
21         7.     Defendant’s expert witness, Dr. Sassan Keshavarzi, will be permitted to
22                testify via teleconference, if necessary.
23

24

25

26

27

28




                   JOINT STIPULATION REGARDING CONTINUANCE OF TRIAL AND RELATED DATES
                                                   -2-
1    DATED: January 9, 2019           RODRIGUEZ & ASSOCIATES
2

3
                                      By:         /s/ Daniel Turek
                                            DANIEL RODRIGUEZ
4                                           DANIEL TUREK
5                                           Attorneys for Plaintiff Johnny Griffin
6

7

8    DATED: January 9, 2019           MURPHY, CAMPBELL, ALLISTON, & QUINN
9

10                                    By:         /s/ Mariel Covarrubias
                                            STEPHANIE L. QUINN
11
                                            MARIEL COVARRUBIAS
12                                          Attorneys for Defendant Union Pacific Railroad Co.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                 JOINT STIPULATION REGARDING CONTINUANCE OF TRIAL AND RELATED DATES
                                                 -3-
1                                           [PROPOSED] ORDER
2

3
     Based on the Stipulation of the Parties, the Court ORDERS:

4

5
            1.     The trial is continued to February 12, 2019 at 8:30 a.m.;

6
            2.     The parties SHALL file their final exhibit list (Doc. 33 at 10) by January 25, 2019;

7
            3.     The parties SHALL submit the pre-marked trial exhibit binders to the courtroom deputy

8
                   by February 8, 2019;

9
            4.     The parties SHALL may file trial briefs no later than January 25, 2019;

10
            5.     The parties SHALL file proposed jury voir dire no later than January 25, 2019;

11
            6.     The parties SHALL file their proposed jury instructions and verdict form no later than

12
                   January 25, 2019;

13
            7.     Defendant’s expert witness, Dr. Sassan Keshavarzi, will be permitted to testify via

14
                   teleconference or videoconference, if necessary. However, defense counsel SHALL

15
                   contact    Courtroom     Deputy     Clerk,    Susan    Hall,   at    (661)-326-6620    or

16
                   Shall@caed.uscourts.gov. to arrange a test of the teleconference or videoconference no

17
                   later than January 18, 2019.

18
     IT IS SO ORDERED.
19

20
        Dated:    January 10, 2019                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28




                             [PROPOSED] ORDER TO CONTINUE TRIAL AND RELATED DATES
                                                      -4-
